Citation Nr: 1761009	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-08 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral flatfoot, acquired.

2.  Entitlement to service connection for hallux valgus.

3.  Entitlement to service connection for bilateral plantar fasciitis.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for paranasal sinusitis.

7.  Entitlement to service connection for muscle contraction headaches.

8.  Entitlement to higher initial ratings for pseudofolliculitis barbae, currently rated as noncompensable effective December 12, 2011; and rated as 30 percent disabling effective February 1, 2012.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2011, January 2012, May 2013, and August 2014 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in January 2012, October 2013, and September 2014; statements of the case were issued in February 2014, October 2014, and December 2015; and substantive appeals were received in February 2014, November 2014, and January 2016.   

With regards to the Veteran's claim for entitlement to service connection for headaches, the RO originally denied the claim in November 2011.  The Veteran filed a timely notice of disagreement in January 2012.  However, when the RO readjudicated the case in May 2013, it found that no new and material evidence had been submitted to reopen the claim.  Since the Veteran's January 2012 notice of disagreement was timely, the November 2011 rating decision never became final, and thus there was no need for the Veteran to submit new and material evidence.  In an October 2014 statement of the case, the RO reopened the claim and denied it on a de novo basis.  Since the RO ultimately adjudicated the issue on a de novo basis (in its November 2011 rating decision and October 2014 statement of the case), 
it reviewed the merits and the issue is ready for adjudication by the Board on a de novo basis.   

Additionally, the Board notes that the January 2012 rating decision granted service connection for pseudofolliculitis barbae.  A noncompensable rating was assigned.  The RO subsequently issued February 2014 and August 2016 rating decisions in which it increased the rating to 30 percent effective February 1, 2012.  Consequently, there are multiple time periods to consider.  

The Veteran presented testimony at a Board hearing in March 2017.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to service connection for bilateral flatfoot, hallux valgus, bilateral plantar fasciitis, PTSD, bilateral hearing loss, and paranasal sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  Additionally, the issue of entitlement to an increased rating for pseudofolliculitis barbae from November 5, 2014 to the present is similarly REMANDED to the AOJ.  


FINDINGS OF FACT

1.  Chronic headaches were not manifested during the Veteran's active duty service or for many years after service, nor are they otherwise related to service.  

2.  Prior to February 1, 2012, the Veteran's pseudofolliculitis barbae was manifested by skin irritation and "bumps" on the Veteran's face and neck when he shaved with a razor.  It was treated with over-the-counter sensitive skin aftershave as needed.  It did not affect at least five percent of the entire body, or at least five percent of the Veteran's exposed areas.  It was not treated with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

3.  Effective February 1, 2012 through November 4, 2014, the Veteran's pseudofolliculitis barbae was manifested by skin irritation and "bumps" on the Veteran's face and neck when he shaved with a razor.  It was treated intermittently with corticosteroids for more than six weeks over the past 12 months.  It did not affect more than 40 percent of the entire body or more than 40 percent of exposed areas.  It was not treated with constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 
12-month period.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for headaches have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2017).

2.  Prior to February 1, 2012, the criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected pseudofolliculitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including § 4.7 and Code 7806 (2016).

3.  Effective February 1, 2012 through November 4, 2014, the criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected pseudofolliculitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including § 4.7 and Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In August 2010 and January 2012 letters, VA issued notification letters to the Veteran.   The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2017).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given 
VA examinations in July 2011, January 2012, and November 2014.  As such, 
the Board will proceed to the merits. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Headaches
The Veteran testified that that he was treated for headaches a "lot of times" during service; and that he was given aspirin or Motrin.  He testified that he currently gets headaches several times per week; and that he receives VA treatment and treatment with a private doctor (Hearing Transcript, pgs. 22-25).    

The service treatment records reflect that the Veteran reported a headache in January 1977.  He was assessed with a "simple cold."  The Veteran underwent examinations in May 1977 and July 1978.  The examinations yielded normal findings.  The Veteran also completed Reports of Medical History in May 1977 and June 1978.  He denied ever having frequent or severe headaches.  In the June 1978 Report of Medical History, the Veteran handwrote that "I am in good health."  In June 1979, the Veteran completed a patient history in which he once again denied severe or frequent headaches (STRs, received 2/27/14, pgs. 68, 55, 60, 56, 58, 7). 

Post-service treatment records include June 2010 treatment report from Dr. D.T.W. in which the Veteran denied having headaches during a visit to establish service and a physical examination and review of systems was performed.  It was indicated that a follow-up visit would be in a year for physical.  At the follow-up visit in June 2011, the Veteran denied headaches.  

The Veteran underwent a VA examination in July 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he had increasing headaches while stationed in Germany in 1977.  He reported that he was intermittently treated with aspirin.  He stated that since being discharged he has been prescribed over-the-counter Goody powders and Tylenol.  He reported headaches at least 3 to 4 times per week.  He stated that precipitating factors include stress.  The Veteran specifically denied any sinus complaints; but the examiner noted that the Veteran is on a sinus medication.  The examiner diagnosed the Veteran with muscle contraction headaches.  

The examiner pointed out that the Veteran was noted to have a headache in 1977 (34 years ago).  The examiner stated that he was unable to link the Veteran's present symptoms with the symptoms noted in 1977.  He stated that "there is no evidence that the patient has had persistent chronic problems related to the above claimed conditions due to the fact that there is a huge gap in treatment records from 1977 to the present time."  He stated that the Veteran's current symptoms are not caused by or a result of his previous active duty service.  

The Veteran submitted an April 2013 correspondence from Dr. D.T.W., who stated that the Veteran suffers from headaches and receives treatment at his office.  Dr. D.T.W. did not render an opinion regarding the etiology of the headaches.   

Analysis

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has been diagnosed with muscle contraction headaches at the 2011 VA examination.  Therefore, the record contains competent evidence of a current disability and the first element of service connection is established.  The service treatment records reflect treatment for a headache in 1977.  Consequently, the Board finds that the second element of service connection, an in-service incurrence, has been met.

The Board finds that the preponderance of the evidence weighs against the third element of service connection - a causal connection.  The Board finds that the evidence weighs against a finding of chronicity in service.  In this regard, the service treatment records include only a single complaint of headaches.  However, service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d). 

In support of his claim for service connection, the Veteran contends that he has had headaches since service, and he is competent to describe symptoms of headaches.  38 C.F.R. § 3.159(a) (noting that competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (stating that lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

As a factor for consideration, the Board notes the gap of approximately 3 decades between the Veteran's separation from service and the first documented treatment for headaches.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (stating that a significant lapse in time between service and post-service medical treatment may be considered).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran's assertions are somewhat inconsistent.  At his July 2011 VA examination, the Veteran stated that he had increasing headaches while stationed in Germany in 1977.  Although there is a single report of headaches in 1977, these headaches were attributed to a simple cold.  The Veteran underwent two in-service examinations subsequent to the January 1977 headache; and the examinations yielded normal findings.  Moreover, the Veteran completed two Reports of Medical History subsequent to the January 1977 headache; and on both occasions, he denied having had frequent or severe headaches.  He denied frequent or severe headaches a third time in June 1979.  Finally, post-service private treatment reports reflect that he denied headaches in June 2010 and June 2011 on general examination.    

For the above reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology, either by the clinical record or by the Veteran's own statements.  In sum, although the Veteran reported increasing headaches beginning in 1977, the contemporaneous evidence, to include that self-reported by the Veteran, contradicts this statement.  The Board finds that the multiple denials of headaches and lack of physical findings on general examination weigh heavily against the claim. 

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current headaches are related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the July 2011 VA examiner concluded that the Veteran's headaches are not related to service because there was no evidence of persistent chronic problems either in service or post service.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale.   No other competent medical evidence of record refutes that opinion.  

The Veteran himself believes that his current headaches are related to service.  
The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of headaches, a complex neurological disability, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to serviced connection for headaches is denied.  See Gilbert v. Derwinski, 1 Vet. App 49, 53-54 (1990).

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The Veteran's service-connected pseudofolliculitis barbae has been rated by the 
RO under the provisions of Diagnostic Code 7806.  Under this regulatory provision, a noncompensable evaluation contemplates less than five percent of the entire body or less than five percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  A 10 percent evaluation is warranted for cases with at least five percent, but less than 20 percent of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  
A 30 percent evaluation is assigned in cases of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  
A 60 percent evaluation is warranted in cases of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Prior to February 1, 2012
Prior to February 1, 2012, the Veteran's pseudofolliculitis barbae has been rated as noncompensable.  This rating was based largely on a January 2012 VA examination.  The examiner reviewed the claims file in conjunction with the examination.  At the examination, the Veteran reported skin irritation and "bumps" when he shaves with a razor.  Consequently, he avoids shaving with a razor.  He occasionally trims his beard with clippers.  He reported that he applies over-the- counter sensitive skin aftershave as needed.  The examiner noted that the condition has not caused scarring or disfigurement of the head, face, or neck.  The Veteran denied having been treated with oral or topical medications in the past 12 months.  

Upon examination, the examiner found that the Veteran had a papulosquamous disorder on less than 5 percent of the Veteran's body and less than 5 percent of the exposed areas.  The examiner found scattered papules of pseudofolliculitis barbae over the bearded area on the Veteran's face and neck.  No pustules or scaring was noted.   

Private treatment reports from Dr. D.T.W. reflect that in June 2011, there were no dermatologic symptoms, to include rashes or lesions.

In order to warrant a compensable rating, the Veteran's disability is to be manifested by symptoms affecting at least five percent, but less than 20 percent of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  In this case, the competent and probative evidence weighs against a finding in favor of any of these criteria, prior to February 1, 2012.  The private treatment reports reflect no dermatologic findings; and the VA examination report reflects symptoms on less than 5 percent of the Veteran's body and less than 5 percent of the exposed areas.  Finally, the Veteran reported that his disability had not been treated with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for pseudofolliculitis barbae prior to February 1, 2012 must be denied.  See Gilbert, 
1 Vet. App at 53.


February 1, 2012 - November 4, 2014
The Veteran submitted a skin disability benefits questionnaire dated February 1, 2012.  The questionnaire was completed by his private physician (Dr. D.T.W.).  Dr. D.T.W. stated that the Veteran has been treated with topical corticosteroids (Lotrisone) for six weeks or more; but not constantly or near constantly.  He had not undergone any treatments or procedures in the past 12 months.  He had not had any debilitating episodes in the past 12 months.  The examiner stated that the disability affects 5 to 20 percent of the Veteran's total body area.  Dr. D.T.W. stated that the disability did not impact the Veteran's ability to work.  

A Walmart Pharmacy receipt reflects that the Veteran was prescribed Prednisone for 30 days in February 2014 (Caseflow, 4/3/14).  

The Veteran underwent a VA examination in November 2014.  He reported worsening pseudofolliculitis barbae despite keeping a short beard and not doing any shaving at all.  His symptoms were worse on his chin and jaw line.  He reported that he gets cysts which will drain pus recurrently.  The examiner noted that the Veteran was treated with oral steroids for 30 days in February 2014 to try to reduce the inflammation; but that the Veteran has had ongoing symptoms despite this treatment.  It was noted that he took 20 mg of Prednisone daily x30 days with a total duration of medication in the past 12 months of less than 6 weeks.

Upon examination, there was no scarring or disfigurement of the head, face or neck.  The examiner noted that the Veteran was treated with corticosteroids or other immunosuppressive medications for fewer than six weeks in the past 12 months.  The Veteran's disability was confined to less than 5 percent of the Veteran's body and less than 5 percent of the Veteran's exposed areas.  The examiner found that the disability did not impact the Veteran's ability to work.  

In order to warrant a rating in excess of 30 percent, the disability has to affect more than 40 percent of the entire body or more than 40 percent of exposed areas; or be treated with constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The Board notes that neither the Veteran's private doctor (Dr. D.T.W.) nor the 
VA examiner found that the Veteran's disability affected 40 percent or more of the Veteran's total body area or exposed areas.  Moreover, neither stated that the disability was treated with constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 
12-month period.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 30 percent for pseudofolliculitis barbae effective February 1, 2012 through November 4, 2014 must be denied.  See Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for headaches is denied.

An initial compensable rating for pseudofolliculitis barbae prior to February 1, 2012 is denied.

An initial staged rating in excess of 30 percent for pseudofolliculitis barbae effective February 1, 2012 through November 4, 2014 is denied.


REMAND

Flatfoot, hallux valgus, plantar fasciitis
The Veteran testified that he received in-service treatment for his feet while he was in service.  He stated that in the service treatment records, the injury was described as a leg problem; but that it was actually treatment for his feet.  He testified that since his discharge from service, he has been treated with creams, pills, injections into his feet, and shoe inserts.  He also testified to developing athlete's foot while in service as a result of using communal showers.  

The Veteran testified that when he received in-service treatment, he was told that his leg was causing the problems in his feet, specifically, the inward bowing of his toes.  The Veteran's representative suggested that the Veteran was treated for shin splints.  The Veteran testified that he did two and five mile runs in military boots (2017 Board Hearing Transcript at 32-41).
  
The RO denied these claims based on the lack of in-service treatment for these disabilities.  However, the RO did not provide the Veteran with a VA examination.  The Board notes that in January 1977, a service treatment record reflects that the Veteran reported pain in his lower left leg.  There was objective evidence of soreness in the center lower left leg (shin) when bending over (STRs, 2/27/14, 
p. 48).  

Since the Veteran testified that he was told, during service, that his leg injury was causing problems in his feet, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's feet disabilities, to include whether they are due to an in-service leg injury or due to long in-service marches in military boots.  

The Board notes that the examiner should specifically comment on the findings of the private Dr. B.C., who conducted an April 2014 examination of the Veteran on a DBQ form (VA examination, 1/26/16).  

PTSD
The Veteran reported several stressors (VA Form 21-0781, 10/27/10; VA Form 21-4138, 9/26/10).  He stated that he witnessed a fellow soldier kill himself.  He stated that he saw someone in the motor pool get run over.  He stated that a mobile assault vehicle sank into the Rhine River.  

The RO was only able to verify this third stressor (Correspondence, 9/28/10).  The Veteran underwent a VA examination in December 2011.  The examiner diagnosed the Veteran with PTSD.  However, at the examination, the Veteran only reported the first of the aforementioned stressors (a stressor that has not been verified).  The RO denied the claim on the basis that the Veteran's PTSD was not due to a verified stressor.  

Since the December 2011 VA examination, the Veteran has undergone treatment for PTSD.  In these treatment reports, the Veteran has reported PTSD symptoms due to the third, verified stressor.  Additionally, the Veteran submitted a February 2012 correspondence in which Dr. D.T.W. stated that he has been treating the Veteran for PTSD due to an incident in which he almost drowned, and had to jump from a sinking ship.  The Veteran also submitted a November 2016 psychiatric disability benefits questionnaire in which Dr. D.L.G. (Caseflow, 12/4/14) diagnosed the Veteran with PTSD.  See 38 C.F.R. § 3.304(f)(3) ("If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom 
VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.") (emphasis added).

The Veteran has been diagnosed with PTSD and has been found to have a verified stressor.  Consequently, the only question remaining is whether there is a causal nexus between this stressor and his PTSD.  The Board finds that a VA examination by a psychiatrist or psychologist is warranted to determine the nature and etiology of the Veteran's PTSD.

Hearing loss
The Veteran's claim for entitlement to service connection for hearing loss has consistently been denied on the basis that the Veteran's hearing loss is not severe enough does not constitute a disability pursuant to 38 C.F.R. § 3.385.  At his March 2017 Board hearing, the Veteran testified that his hearing loss has gotten worse since his most recent examination.  (Tr. at 46-47.)  The Board recognizes that the Veteran's most recent VA audiologic examination is dated May 2011.  

As such, the Board finds that a new examination is warranted to determine whether the Veteran has a current bilateral hearing loss disability, and if so, whether it is related to service.   

Sinusitis
The Veteran testified that he thinks that he was treated for sinusitis during service.  The RO denied the Veteran's claim for sinusitis and found that the Veteran's "service treatment records do not contain complaints, treatment, or diagnosis for this condition."  The Board recognizes that sinusitis was never diagnosed during service.  However, the Veteran had symptoms relating to the sinuses on several occasions.  In January 1977, the Veteran reported that he could not breathe at night.  He was diagnosed with a simple cold.  The Veteran reported another head cold in June 1977.  In November 1977, he reported a sore throat, as well as cold symptoms and coughing.  He was assessed with pharyngitis and a common cold.  In December 1977, the Veteran once again reported a sore throat and cold symptoms.  He was assessed with a viral cold.  In November 1978, the Veteran reported a head cold with sinus congestion and a runny nose.  

Post-service evidence includes diagnoses of sinusitis and chronic allergies.  X-rays dated July 2011 reflect minimal mucosal thickening in the right maxillary sinus from chronic sinusitis.

In light of the foregoing symptoms in service and the post-service competent evidence of chronic sinusitis, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's sinus disability.  

Pseudofolliculitis barbae effective November 5, 2014 to the present
At the Veteran's March 2017 Board hearing, he testified that he was being treated with a corticosteroid cream as well as oral medication.  As was discussed above, the treatment records (dated through the November 2014 VA examination) reflect that he was intermittently treated with corticosteroids; but that such treatment was not constant or near constant.  However, the Board finds that the Veteran's testimony suggests that his current treatment is different than was reflected at his most recent examination.

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

The Board finds that based on the Veteran's testimony, a new examination is warranted to determine the current severity of his service-connected skin disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA podiatry examination for the purpose of determining the nature and etiology of the Veteran's foot disabilities (to include flatfoot, hallux valgus, plantar fasciitis, and athlete's foot.  The examiner is to review the claims file to become familiar with the pertinent medical history.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner is to identify all current diagnosis of the left, right, and/or bilateral feet.

Then, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed disability began during or is causally related to the Veteran's active service, to include as due to (1) January 1977 leg pain and (2) long marches in military boots.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  The Board notes that the examiner should comment on the findings of private Dr. B.C., who conducted an April 2014 examination of the Veteran.

A comprehensive rationale is to be provided for all opinions.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation for why an opinion cannot be rendered. In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), then the AOJ should develop to the extent it is necessary to cure any such deficiency. If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

2.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist for the purpose of determining the nature and etiology of the Veteran's PTSD.  The examiner is to review the claims file to become familiar with the pertinent psychiatric history.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to the verified stressor in which the Veteran almost drowned when his ship sunk.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

A comprehensive rationale is to be provided.

3.  Schedule the Veteran for a VA audiologic examination for the purpose of determining the nature, etiology, and severity of his bilateral hearing loss. The examiner is to review the claims file to become familiar with the pertinent history, to include in-service and post-service noise exposure.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

A comprehensive rationale is to be provided for any opinion provided. 

4.  Schedule the Veteran for an appropriate VA examination for the purpose of determining the nature and etiology of his sinus disability.  The examiner is to review the claims file to become familiar with the pertinent medical history.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to the symptoms reported in January 1977, June 1977, November 1977, December 1977, and November 1978.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

A comprehensive rationale is to be provided for any opinion provided. 

5.  Schedule the Veteran for a VA dermatologic examination for the purpose of determining the current severity of his service-connected pseudofolliculitis barbae.  Any special tests deemed medically advisable should be conducted.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in completing the appropriate worksheet.  

6.  After completion of the above, review the expanded record and determine if the benefits sought can be granted.  If any benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


